UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6214



SANDRA TEEGARDEN,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-993-7)


Submitted:   July 31, 2001                 Decided:   August 21, 2001


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Sandra Teegarden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sandra Teegarden seeks to appeal the district court’s order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       Teegarden v. Angelone No. CA-00-

993-7 (W.D. Va. Jan. 19, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2